Citation Nr: 1116126	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 20, 2010, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 70 percent effective April 20, 2010, for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in January 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the course of this appeal, the Veteran has been granted increased initial ratings, first to 30 percent, and then to 70 percent, for his PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  Additionally, because the disability rating of 70 percent was made effective only from April 20, 2010, the issue on appeal has been separated into two distinct issues, as noted on the first page of this decision.  


FINDINGS OF FACT

1.  Prior to April 20, 2010, the Veteran's PTSD was characterized by social isolation, increased irritability and anger, hopelessness, and suicidal thoughts.  

2.  During the pendency of this appeal, the Veteran's PTSD has been manifested by recurrent thoughts of his combat experiences, heightened social isolation, nightmares, a depressed mood, and hypervigilance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 70 percent and no higher prior to April 20, 2010, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2006, June 2006, August 2008, and March 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the May 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as a claim for an increased initial rating is a downstream issue from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued in May 2006, prior to the November 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April 2010.  The Board notes that the most recent VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an initial rating in excess of 30 percent prior to April 20, 2010, and in excess of 70 percent thereafter, for PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders, which provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Upon receipt of his claim, the Veteran was afforded a VA psychiatric examination in July 2006.  He reported exposure to extensive combat during military service in Vietnam, and the examiner noted the Veteran had been awarded the Combat Action Ribbon.  Current symptoms included nightmares, intrusive thoughts, social isolation, crowd avoidance, irritability, poor sleep, and a hyperactive startle response.  He was currently married to his third wife, with both prior marriages having ended in divorce.  He had no children.  He had worked full time until 2002, when he took early retirement.  He currently worked part time for the city as a construction inspector.  On objective evaluation, the Veteran was alert and fully-oriented, neatly dressed and appropriately groomed.  His speech was logical and goal-directed.  He was cooperative with the examiner.  He denied hallucinations or delusions.  His mood was mildly depressed.  He admitted to occasional suicidal thoughts, but no plans.  No memory deficits were noted.  He used alcohol on a frequent basis, but denied drug use.  The examiner confirmed a diagnosis of PTSD, characterized as mild to moderate, and assigned the Veteran a Global Assessment of Functioning (GAF) score of 65.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  The examiner determined the Veteran was competent to manage his financial benefits.  

A VA psychiatric examination was next afforded the Veteran in October 2007.  His reported symptoms included loss of interest in activities he used to enjoy, social isolation, emotional blunting, and occasional crying spells for unknown reasons.  He stated his sleep was poor, and frequently involved nightmares.  Increased anger and irritability was also noted.  He was still married to his third wife, but had not worked on a full time basis since 2002, and on a part time basis since August 2007.  He denied any legal difficulties.  He occasionally got together with his neighbors approximately every month.  Some alcohol use was noted.  On objective evaluation, the examiner described the Veteran as alert and fully oriented.  His mood was depressed and blunted, and his affect was congruent but also blunted.  His speech was slow but clear and understandable, and his thought processes were coherent, logical, and goal-directed.  No delusions or hallucinations were noted.  Suicidal thoughts were noted, but no plans.  His personal grooming and hygiene were appropriate.  No long or short term memory deficits were observed, and the Veteran was without obsessive or compulsive behaviors.  He denied panic attacks.  Some loss of impulse control was noted.  Overall, the examiner characterized the Veteran's PTSD as severe, and assigned a GAF score of 45.  A GAF score of 50-41 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  The Veteran was judged competent to manage his financial benefits.  

Most recently, the Veteran was afforded a VA psychiatric examination in April 2010.  The Veteran's claims file was reviewed in conjunction with the examination.  He reported he continued to receive outpatient care and medication for his PTSD, but denied any recent hospitalizations.  Current symptoms included nightmares, social isolation, poor sleep, low energy, a depressed mood, and increased irritability and anger.  He denied any legal difficulties related to his PTSD.  He was no longer employed, but continued to be married to his third wife.  On objective evaluation, the Veteran was alert and oriented.  He was reasonably clean but slightly unkempt.  He was cooperative with the examiner, answering questions in a slow and soft-spoken manner.  No hallucinations, delusions, or paranoid thoughts were indicated.  He reported suicidal thoughts, but no current plans.  No homicidal thoughts or plans were noted.  His memory, both remote and recent, was mildly impaired, and some panic attacks were reported.  His impulse control was within normal limits.  His mood was depressed.  The Veteran did not display any cognitive deficits, and his judgment appeared to be good.  PTSD was confirmed, and a GAF score of 50 was assigned.  Overall, the examiner characterized the Veteran's PTSD symptoms as severe, and stated they have been at such a level for the past several years.  The Veteran was judged competent to manage his financial benefits.  Regarding his employability, the examiner stated the Veteran's PTSD would result in "significant impairment" in occupational functioning.  

During the pendency of this appeal, the Veteran has also received private and VA psychiatric treatment for his PTSD.  VA treatment records indicate the Veteran began receiving VA treatment for his psychiatric symptoms in approximately 2002, when PTSD was suspected.  He was noted to be irritable, angry, and socially isolated.  Flashbacks, nightmares, and intrusive thoughts about his experiences in Vietnam during service were also reported.  Subsequent VA treatment records have repeatedly described his PTSD as both severe and chronic.  March 2006 and October 2006 clinical notations indicated a GAF score of 50, and his GAF score was noted to be 45 in November 2007 and February 2008.  By December 2008, it was 42.  He has, however, also been described as fully alert and oriented, with coherent and logical speech, and without delusions or hallucinations.  

Private medical treatment records have also been obtained, and these indicate suicidal thoughts, missed work, and a depressed mood as early as 1989.  The Veteran was also noted to use alcohol to excess.  Post-traumatic stress syndrome was suspected at that time.  In a January 2007 letter, a private psychologist, S.C.H., Ph.D., stated she had been treating the Veteran on a weekly basis for his PTSD symptoms since June 2006.  She described the Veteran as hypervigilant and prone to overreaction, with nightmares, trigger avoidance, suicidal thoughts, and a hopeless outlook.  His symptoms have worsened since the current U.S. military conflict in Iraq began.  He avoids crowds and most social situations.  He was able to maintain employment only because his employer made special accommodations for him.  Dr. H. confirmed a diagnosis of PTSD and assigned a GAF score of 50 for the Veteran.  

Finally, the Veteran has submitted his own written statements, as well as those of his wife and various friends and co-workers.  These statements have described symptoms of PTSD similar to those noted above, including angry outbursts, depression, social isolation, hopelessness, avoidance of trigger stimulus, and suicidal thoughts.  The Veteran's wife also stated the Veteran has threatened suicide on several occasions, and once locked himself in the bathroom with a loaded gun, threatening to commit suicide.  Each of the lay statements suggest the Veteran's PTSD has worsened in severity over the last several years.  

As noted above, the Board must first consider entitlement to an initial rating in excess of 30 percent prior to April 20, 2010.  Reviewing the evidence in its totality, the Board finds entitlement to an increased evaluation of 70 percent is warranted for this time period.  Although the July 2006 examiner found the Veteran's PTSD warranted a GAF score of 65, indicative of only mild to moderate symptomatology, the Board notes other evidence of record from the same time period suggests a higher evaluation is warranted.  March 2006 and October 2006 clinical notations indicated a GAF score of 50, and his GAF score was noted to be 45 in November 2007 and February 2008.  Additionally, the Veteran's private psychologist, who began treating him in June 2006, described his PTSD as severe, leading to such symptoms as social isolation, suicidal thoughts, and depression.  The Veteran's PTSD was also described as severe on VA examination in October 2007, and on VA examination in April 2010, the examiner stated the Veteran's PTSD had been at its present level of severe impairment for the last several years.  In light of the evidence and after considering 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 70 percent evaluation is warranted for the period prior to April 20, 2010.  

Having so decided, the Board must next consider entitlement to a disability rating in excess of 70 percent for any time period during the pendency of this appeal.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 70 percent for any time during the appellate period.  The evidence of record does not indicate total occupational and social impairment due to the Veteran's PTSD, as would support a 100 percent.  The various VA and private examination reports do not reflect gross impairment in thought processes or communication, as the Veteran's thought content and processes have been within normal limits at all times of record, and he has been able to communicate in a normal manner.  He has also denied persistent delusions or hallucinations, and has not displayed grossly inappropriate behavior.  Although he has reported some suicidal thoughts, he has denied any recent plans, and has further denied any homicidal ideation, indicating he is not a persistent danger to himself or others.  At all times of record, he has displayed an ability to perform all or most activities of daily living, including maintenance of his personal hygiene, household, and finances, and all examiners of record have judged him competent to manage his financial benefits.  He has also not displayed disorientation to time, place, or person, and has displayed only mild to moderate memory impairment.  He has denied any legal difficulties related to his PTSD.  Overall, the preponderance of the evidence is against a disability rating in excess of 70 percent for the Veteran's PTSD.  Furthermore, the Board concludes that, as the Veteran has displayed an essentially similar level of impairment since the initiation of this appeal, a staged rating in excess of that already awarded is not warranted for any period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 119.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is retired, and has not required hospitalization for his service-connected PTSD during the pendency of this appeal.  Additionally, although the examiner who evaluated the Veteran in April 2010 noted his PTSD would result in "significant impairment" in his occupational functioning, the examiner did not indicate all forms of employment were precluded by the Veteran's PTSD alone.  The Veteran's current high schedular rating of 70 percent contemplates serious or severe occupational impairment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the evidence of record supports a 70 percent disability rating and no higher prior to April 20, 2010 for PTSD.  The preponderance of the evidence is also against a disability rating in excess of 70 percent for PTSD at any time during the pendency of this appeal.  As a preponderance of the evidence is against the award of an increased rating above 70 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 70 percent prior to April 20, 2010 for PTSD is granted.  

Entitlement to a disability rating in excess of 70 percent any time during the appeals period for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


